Case: 3:18-cv-01061-bbc Document #: 48 Filed: 01/07/21 PAgetof $x 2
TO: OFFICE OF THE CLERK
UNITED STATES COURT OF APPEALS
FOR THE 7th CIRCUIT

219 S. DEARBORN ST, Boa
CHICAGO , IL CE/t a,
60604-1874 AN a B put

FROM: SCOPT T. MAHER :
P.O. BOX 800 :
MAUSTON , WI
53948-0800
12/30/2020

Eo am writing this to you for I filed a ist amendment case in the
6th circuit that was dismissed and I would like to appeal it however I do not
know to do so the case number for the case is 18-CV-1061-BBC so if you would
like to get the case and read it .

Now FE did ask the court for a lawer and was turned down even after
I gave them the names of three lawers that my little brother called and left
a message and got no call back from I will put their names in this letter at
the end .

Now I do not know the law it confuses me I was in special ED all
through school as well I have ADHD along with a anxiety disorder and when it
comes to the law I get confused and overwhelmed thus I really do need a lawer
to help me with this case that a patient who was going to file with me then
got scared and backed out so I put it in alone then the patient who was helping
me got out of here and from what I hear is no longer in the state of WI thus
I had to wing things with the case half way through because I couldn’t get the
court to give ine a lawer.

Now like I said I would like to appeal this for your courk is the
one who culed for Brown in the Brown V TL on the same thing of being denied legal
media of all kinds and from what £ got in information from the patient who was
helping me the Brown case sets president on glaces like this one and their denial
of our Tat amendment rights .

Well ~ hope that you can and will help me in this matter of

appealing this case and giving me a lavwer .

ue

Now below are the three names of the lawers thah my little brother

By
A

ack Erom ¢

ur

called and got mo anawer

! 34 mr FRAT RATS 2 ¥ Spi ie oni pfist ete & a +e
fils RICHARD EOLTEN (MADISON) BHOME NUMBER ¢ 1-(009)-25

vad
oO
an
Bo

ond
  

i

Case: 3:18-cv-01061-bbc Document #: 48 Filed: 01/07/21 Page

 

 

 

US

& FOR TELLING

TN

RES

¥

tT;

oF

cha

 
    

Case: 3:18-cv-01061-bbc Document #: 48 Filed: 01/07/21 Page 3 of

aos

£4 oye
we LS og

}

Sceferced @asy Oc only solution

z

 

#i-Depilces VlLolLence a& &

ba groeolems .

illegal activily or cruq use.

  

bucdiang

  

 

as adults or older

 

44U-Primarily meant for an audience Gf children .

 

nfjuvenil

    

PieDeolets Euil of

Please note that this is vased on what some one else thinks is

 

for us cao fave as wellh as what some reviewer fhinks was

   

cne movie all of whom are not trained by the people who do the ratings in

Holiywood .
